 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRISTIN D. KING,                            Case No.: 3:20-cv-1254-JLS-AHG
12                              Plaintiff,
                                                 ORDER DENYING MOTION FOR
13   v.                                          SETTLEMENT CONFERENCE
                                                 WITHOUT PREJUDICE AS
14   C/O FIERO and C/O WOLLESON,
                                                 PREMATURE
15                            Defendants.
                                                 [ECF No. 15]
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             1
                                                                      3:20-cv-1254-JLS-AHG
 1         This matter comes before the Court on Plaintiff’s Notice of Motion and Request for
 2   Arbitration, Mediation, and/or Settlement Conference. ECF No. 15. Plaintiff requests that
 3   the Court schedule a settlement conference in this case. Id.
 4         The Court finds that Plaintiff’s request is premature in light of Defendants’ pending
 5   Motion to Dismiss Plaintiff’s Complaint for failure to state a claim (ECF No. 9). Local
 6   Rule 16.1(c) provides that the Court schedule an Early Neutral Evaluation Conference
 7   (“ENE”) (which is an early opportunity to discuss settlement) within forty-five (45) days
 8   of the filing of the first answer. CivLR 16.1(c).1
 9         Accordingly, Plaintiff’s Motion (ECF No. 15) is DENIED as premature. The Court
10   will consider setting an ENE if and when an answer is filed in the case.
11         IT IS SO ORDERED.
12
13   Dated: June 3, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26   1
       Local Rule 16.1(e) further provides that ENEs will not be set in Section 1983 cases, at
27   the discretion of the judge assigned to the case. However, although the present case arises
     under Section 1983, the undersigned will consider setting an ENE in this action if the
28   Motion to Dismiss is denied and an answer is filed.
                                                   2
                                                                                3:20-cv-1254-JLS-AHG
